Citation Nr: 1023324	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a neck disorder.

disorder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991 and from January 2002 to November 2003.  He also had a 
verified period of active duty for training (ADT) from March 
1984 to July 1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2005, July 2006, and April 2007 
rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a July 2006 rating decision, during the pendency of the 
appeal, the RO granted an increased 10 percent evaluation for 
GERD, effective from April 11, 2005 (date of service 
connection claim).  The Veteran has expressed his desire to 
continue the appeal with regard to this issue.  Consequently, 
the issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2010, the Veteran testified at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for GERD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 2010 hearing, prior to the promulgation 
of a decision in the appeals, the Board received notification 
from the Veteran that of withdrawal of his appeals for 
entitlement to service connection for a heart disorder and 
for a sinus disorder. 

2.  A chronic right shoulder disorder is not currently shown.

3.  A chronic neck disorder is not currently shown.

4.  A dental condition is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to service connection for a heart disorder by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement 
to service connection for a sinus disorder by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  A right shoulder disorder was not incurred in or 
aggravated by active service; may not be presumed to have 
been incurred therein, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A neck disorder was not incurred in or aggravated by 
active service; may not be presumed to have been incurred 
therein, and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

5.  A dental condition was not incurred in or aggravated by 
military service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1712, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements.  The letter was sent prior to the 
initial RO decisions in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, service 
personnel records, and all relevant VA and private treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Veteran's VA treatment 
records and private medical records do not show that he has 
any diagnosed right shoulder, neck, and dental disorders.  As 
these records are current, thorough, and focus on the 
affected areas, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorders.  An examination is not required.  See 
McLendon, supra.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for 
appeals withdrawn on the record at a hearing, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

The Veteran has withdrawn his appeals for entitlement to 
service connection for a heart disorder and for a sinus 
disorder on the record during his April 2010 videoconference 
hearing.  

At his April 2010 hearing before the Board, the Veteran, 
through his representative, acknowledged that he was 
withdrawing his appeals for entitlement to service connection 
for a heart disorder and for a sinus disorder.  The Board 
finds that the Veteran's statement indicating his intention 
to withdraw the appeal, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his 
appeal regarding the issues of entitlement to service 
connection for a heart disorder and for a sinus disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  38 U.S.C.A. § 1110 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Dental treatment is authorized for dental disorders due to 
in-service trauma.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2009).  When applicable, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b) (2009).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  38 C.F.R. §§ 3.381, 
17.161 (2009).

Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  Simington v. West, 11 Vet. App. 41, 42 (1998).  
Gingivitis is a form of periodontal disease.  Dorland's 
Illustrated Medical Dictionary at 690, 691 (28th ed. 1994).  
Trench mouth is a form of gingivitis.  Dorland's at 1059.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, such condition 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In order to establish service connection 
on a secondary basis, the evidence must show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Compensation for secondary service connection based on 
aggravation of a nonservice-connected condition is warranted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  For claims filed after October 10, 2006, service 
connection may not be awarded based on aggravation of a 
nonservice-connected disability unless a pre-aggravation 
baseline level of disability has been established to allow a 
comparison to the current level of disability.  38 C.F.R. § 
3.310(b).  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Service treatment records reflected complaints of neck and 
shoulder pain during active service.  In November 2002, the 
Veteran complained of heartburn with pain in the right neck 
and right shoulder, noting temporary relief of pain with 
massage and belching.  The examiner listed assessments of 
GERD and musculoskeletal neck pain, prescribing Aciphex, 
Tylenol, neck stretches, and ice/massage/heat.  In a December 
2002 treatment note, the Veteran complained of neck pain for 
the last year with tenderness of the midline paraspinous 
muscles, moderate spasm, and guarding but no paresthesia, 
weakness, or radicular symptoms.  The examiner assessed of 
cervical muscle strain - neck pain.  The Veteran 
esophagus/neck pain was noted to be relieved by Aciphex in an 
April 2003 treatment record.  A September 2003 Report of 
Medical Assessment did not discuss any abnormal neck, 
shoulder, or dental findings.  While a March 1991 service 
demobilization dental examination did not list any dental 
conditions, a January 2003 periodic oral examination listed a 
diagnosis of generalized advanced/severe adult periodontitis. 

A December 2004 National Guard examination report did not 
show any abnormal neck or shoulder findings and noted 
acceptable dental disease Class I.  In the December 2004 
Report of Medical History, the examiner noted that pains in 
the shoulder with acid reflux were controlled with 
medications.  

Post-service VA treatment records dated in 2008 and 2009 
showed diagnoses of hiatal hernia and GERD but did not detail 
any musculoskeletal, neck, or mouth complaints, findings, or 
diagnoses.  A private treatment note dated in March 2005 
reflected Protonix as a current medication. 

In an April 2005 statement, the Veteran reported that he was 
treated for the claimed disorders during active duty and 
still takes medications for those conditions without 
receiving any current treatment. 

In a July 2006 VA digestive condition examination report, the 
Veteran indicated that he had experienced pain in his 
shoulders, neck, and right rib during active duty in 2002.  
When prescribed Aciphex, he noticed the pain in those areas 
begin to subside and then return.  At present, he reported 
taking Aciphex without any side effects that helped the pain 
in the neck, ribs, and shoulder.  Physical examination 
findings were listed as no abnormalities of the extremities, 
supple neck, and well-nourished appearance.  The examiner 
diagnosed GERD with no evidence of chronic peptic 
esophagitis. 

During his April 2010 hearing, the Veteran asserted that he 
has problems with his neck, shoulder, and speech related to 
his service-connected GERD, including tightness, burning, and 
pain in his neck and shoulders as well as slurred speech 
during belching. 

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.) 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement 
of a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  Here, as discussed in detail above, the record 
shows that the Veteran has never been diagnosed as having a 
neck, shoulder, or mouth disorder during the course of the 
entire appeal period. 

Accordingly, service connection must be denied because there 
is no competent evidence of current right shoulder, neck, and 
dental disorders.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 
1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Evidence of record also includes the Veteran's statements and 
sworn testimony asserting continuity of neck, shoulder, and 
mouth symptoms, to include pain, as well as a nexus between 
his claimed disorders and his service-connected GERD.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  As noted 
above, he has indicated that he continued to experience neck 
and right shoulder pain as well as a mouth disorder since he 
was discharged from service.

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the 
Board finds that the Veteran's reported history of continued 
neck, shoulder, and mouth symptomatology since active 
service, while competent, is nonetheless not credible, as it 
is inconsistent with the other evidence of record.  Indeed, 
post-service evidence does not reflect complaints, treatment, 
or findings of any neck, shoulder, or mouth disorder.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with the 
claims for benefits to be of lesser probative value.  Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity or medical diagnosis of 
the claimed disorders has not been established, either 
through medical evidence or through his statements.

In addition, while the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, a neck, shoulder, or mouth disorder is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by treatment records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the negative 
clinical findings than to his lay statements.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Consequently, a nexus 
between the Veteran's claimed neck, right shoulder, and 
dental disorders and his active service or service-connected 
GERD has not been established.

For the foregoing reasons, the claims for service connection 
for a right shoulder disorder, neck disorder, and dental 
condition must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
As such, the appeals are denied.


ORDER

The appeal for entitlement to service connection for a heart 
disorder is dismissed.

The appeal for entitlement to service connection for a sinus 
disorder is dismissed. 

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

The matter of entitlement to an initial evaluation in excess 
of 10 percent for GERD warrants additional development.

The Board notes that the Veteran last had a VA digestive 
condition examination in July 2006.  During his April 2010 
hearing, the Veteran testified that his digestive disability 
had increased in severity, warranting an increased 
evaluation.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA examination at an appropriate VA 
medical facility to determine the severity of his service-
connected GERD.

The claims file also reflects that the Veteran has received 
medical treatment for his service-connected GERD from the 
Central Alabama Health Care System (to include the Dothan 
CBOC and Montgomery VAMC); however, as the claims file only 
includes records from that system dated up to June 2009, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the Veteran's service-connected GERD 
from the Central Alabama Health Care 
System (to include the Dothan CBOC and 
Montgomery VAMC), for the period from June 
2009 to the present.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA 
digestive condition examination to 
determine the severity of his service-
connected GERD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
rationale for any opinion rendered must be 
included in the report.  The examiner 
should discuss whether the Veteran's GERD 
residuals are productive of considerable 
impairment of health. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the October 2009 supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


